

	

	

		II

		108th CONGRESS

		2nd Session

		S. 2871

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2004

			Mr. Graham of South

			 Carolina (for himself and Mr.

			 Cornyn) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To provide for enhanced criminal penalties for crimes

		  related to slavery and alien smuggling.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Human Trafficking and Smuggling

			 Penalty Enhancement Act of 2004.

		

			2.

			Enhanced penalties for slavery and alien smuggling

			

				(a)

				Death resulting from slavery

				Chapter 77 of title 18, United States Code, is amended—

				

					(1)

					in section 1581(a), by striking or if and

			 inserting the defendant shall be fined under this title, punished by

			 death or imprisonment for any term of years or for life, or both.

			 If;

				

					(2)

					in section 1583, by striking or if and inserting

			 the defendant shall be fined under this title, punished by death or

			 imprisonment for any term of years or for life, or both. If;

				

					(3)

					in section 1584, by striking or if and inserting

			 the defendant shall be fined under this title, punished by death or

			 imprisonment for any term of years or for life, or both. If;

				

					(4)

					in section 1589, by striking or if and inserting

			 the defendant shall be fined under this title, punished by death or

			 imprisonment for any term of years or for life, or both. If;

				

					(5)

					in section 1590, by striking or if and inserting

			 the defendant shall be fined under this title, punished by death or

			 imprisonment for any term of years or for life, or both. If; and

				

					(6)

					in section 1591(b)—

					

						(A)

						by redesignating paragraphs (1) and (2) as paragraphs (2) and

			 (3), respectively; and

					

						(B)

						by inserting before paragraph (2), as redesignated by

			 subparagraph (A), the following:

						

							

								(1)

								if the offense resulted in the death of the victim, a fine

				under this title, death or imprisonment for any term of years or for life, or

				both;

							.

					

				(b)

				Alien smuggling

				Section 274(a) of the

			 Immigration and Nationality Act

			 (8 U.S.C. 1324(a)) is

			 amended—

				

					(1)

					in paragraph (1)—

					

						(A)

						in subparagraph (A)—

						

							(i)

							by amending clause (i) to read as follows:

							

								

									(i)knowing or in reckless disregard of the fact

				that a person is an alien, brings or attempts to bring to the United States in

				any manner whatsoever such person at a place other than a designated port of

				entry or a place designated by the Under Secretary for Border and

				Transportation Security, regardless of—

									(I)whether such alien has received

				prior official authorization to come to, enter, or reside in the United

				States;

									(II)whether the person bringing or

				attempting to bring such alien to the United States intended to violate any

				criminal law; or

									(III)any future official action which

				may be taken with respect to such alien;

									;

						

							(ii)

							in clause (iv), by striking or at the end;

						

							(iii)

							in clause (v)—

							

								(I)

								in subclause (I), by striking , or and inserting a

			 semicolon;

							

								(II)

								in subclause (II), by striking the comma and inserting ;

			 or; and

							

								(III)

								by inserting after subclause (II) the following:

								

									

										(III)

										attempts to commit any of the preceding acts; or

									; and

							

							(iv)

							by inserting after clause (v) the following:

							

								

									(vi)

									knowing or in reckless disregard of the fact that a person is

				an alien, causes or attempts to cause such alien to be transported or moved

				across an international boundary, knowing that such transportation or moving is

				part of such alien’s effort to enter or attempt to enter the United States

				without prior official authorization,

								;

				and

						

						(B)

						in subparagraph (B)—

						

							(i)

							in clause (i)—

							

								(I)

								by striking subparagraph (A)(i) or (v)(I) and

			 inserting clause (i), (v)(I), or (vi) of subparagraph (A);

			 and

							

								(II)

								by striking 10 years and inserting 20

			 years;

							

							(ii)

							in clause (ii)—

							(I)by striking

			 subparagraph (A) (ii), (iii), (iv), or (v)(II) and inserting

			 clause (ii), (iii), (iv), or (v)(II) of subparagraph (A);

			 and

							(II)by striking

			 5 years and inserting 10 years; and

							

							(iii)

							in clause (iii)—

							(I)by striking

			 subparagraph (A) (i), (ii), (iii), (iv), or (v) and inserting

			 subparagraph (A); and

							(II)by striking

			 20 years and inserting 35 years;

							

					(2)

					in paragraph (2)—

					

						(A)

						in the matter preceding subparagraph (A)—

						

							(i)

							by inserting , or facilitates or attempts to facilitate

			 the bringing or transporting, after attempts to bring;

			 and

						

							(ii)

							by inserting and regardless of whether the person bringing

			 or attempting to bring such alien to the United States intended to violate any

			 criminal law, after with respect to such alien;

			 and

						

						(B)

						in subparagraph (B)—

						

							(i)

							in clause (i), by striking the comma at the end and inserting a

			 semicolon;

						(ii)in

			 clause (ii), by striking , or and inserting a semicolon;

						

							(iii)

							in clause (iii), by striking the comma at the end and inserting

			 ; or;

						

							(iv)

							by inserting after clause (iii), the following:

							

								

									(iv)

									an offense committed with knowledge or reason to believe that

				the alien unlawfully brought to or into the United States has engaged in or

				intends to engage in terrorist activity (as defined in section

				212(a)(3)(B)(iv)),

								;

				and

						

							(v)

							in the matter following clause (iv), as added by this

			 subparagraph, by striking 3 nor more than 10 years and inserting

			 5 years and not more than 20 years; and

						

					(3)

					in paragraph (3)(A), by striking 5 years and

			 inserting 10 years.

				

			3.

			Amendment to Sentencing Guidelines relating to alien smuggling

			 offenses

			

				(a)

				Directive to United States Sentencing Commission

				Pursuant to its authority under section 994(p) of title 18,

			 United States Code, and in accordance with this section, the United States

			 Sentencing Commission shall review and, as appropriate, amend the Federal

			 Sentencing Guidelines and related policy statements to implement the provisions

			 of this Act.

			

				(b)

				Requirements

				In carrying out this section, the United States Sentencing

			 Commission shall—

				

					(1)

					ensure that the Sentencing Guidelines and Policy Statements

			 reflect—

					

						(A)

						the serious nature of the offenses and penalties referred to in

			 this Act;

					

						(B)

						the growing incidence of alien smuggling offenses; and

					

						(C)

						the need to deter, prevent, and punish such offenses;

					

					(2)

					consider the extent to which the Sentencing Guidelines and Policy

			 Statements adequately address whether the guideline offense levels and

			 enhancements for violations of the sections amended by this Act—

					

						(A)

						sufficiently deter and punish such offenses; and

					

						(B)

						adequately reflect the enhanced penalties established under this

			 Act;

					

					(3)

					maintain reasonable consistency with other relevant directives

			 and sentencing guidelines;

				

					(4)

					account for any additional aggravating or mitigating

			 circumstances that might justify exceptions to the generally applicable

			 sentencing ranges;

				

					(5)

					make any necessary conforming changes to the Sentencing

			 Guidelines; and

				

					(6)

					ensure that the Sentencing Guidelines adequately meet the

			 purposes of sentencing under section 3553(a)(2) of title 18, United States

			 Code.

				

